Citation Nr: 0938304	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a mental disorder 
other than PTSD.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1962 to July 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Jurisdiction over the Veteran's 
claims file was subsequently transferred to the San Diego RO.

The Board notes that this matter was processed by the RO as a 
request to reopen a previous final denial with new and 
material evidence.  After service connection was denied in 
the September 2003 rating decision, the Veteran filed a 
timely Notice of Disagreement (NOD) in March 2004.  However, 
the NOD was never acknowledged or processed, and the RO 
regarded the September 2003 rating decision as final.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.302 
(2009).  The Veteran subsequently sent a Statement in Support 
of Claim in November 2005, which the RO processed as a 
request to reopen his claim for service connection; the RO 
re-issued rating decisions in March 2006 and June 2006, 
applying the new-and-material-evidence standard to the issue 
of whether the claim for service connection for PTSD could be 
reopened. 

The Board finds that the new and material evidence standard 
does not apply to this claim, as it should have been 
processed as an on-going appeal from the September 2003 
rating decision, which did not become final due to the timely 
filing of an NOD.  Thus, the issue before the Board is 
whether, on the merits, there is entitlement to service 
connection for PTSD. 

The issue of entitlement to service connection for a mental 
disorder other than PTSD is herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The claims file reflects a current diagnosis of PTSD.

2.  There is no documented evidence that the Veteran was 
involved in combat, nor is there any independent evidence 
corroborating the occurrence of a specific in-service 
stressor which could serve as the basis for a diagnosis of 
PTSD.

CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f), 3.307, 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In July 2003, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It requested specific information regarding his 
claimed stressors and asked him to complete a questionnaire.  
The letter informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  The Veteran was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A June 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the July 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), the claim was re-adjudicated after the Veteran 
received proper Dingess notice, and it is clear that he was 
provided with the opportunity to participate in the 
processing of his claim so as to render any defect in notice 
non-prejudicial.  For example, the September 2003, March 2006 
and June 2006 rating decisions, March 2007 SOC, and October 
2007 and August 2008 SSOCs explained the basis for the RO's 
action, and the SOC and SSOCs provided him with additional 
60-day periods to submit more evidence.  In addition, the 
Veteran has demonstrated through submission of statements and 
additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Moreover, the benefit 
being sought is not being granted in this case, so the Board 
will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not identified any evidence which he would have submitted if 
Dingess notice had been provided earlier, nor has he 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and treatment records from 
the Long Beach VA Medical Center (VAMC).  In the July 2009 
Informal Hearing Presentation, the Veteran's representative 
asserts that a VA examination is in order.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, PTSD was diagnosed more than 30 years following 
separation from active service.  Moreover, although Dr. 
K.N.S. suggests in a September 2003 letter that the Veteran's 
PTSD is related to stressors he experienced in the military, 
there is other evidence in the claims file that addresses the 
issue of verification of those stressors, and a VA 
examination would not provide additional information in this 
regard.  Thus, there is sufficient evidence to decide this 
claim.  Accordingly, an examination is not required here, 
even under the low threshold of McLendon.  
  
Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as psychoses (defined in 38 C.F.R. 
§ 3.384), become manifest to a degree of 10 percent or more 
within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in supporting a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual M21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The aforementioned 
provisions of M21-1 have been rescinded and reissued as 
amended in a manual rewrite (MR).  See M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. D, entitled "Claims for Service 
Connection for Post-Traumatic Stress Disorder."  

Where there is no combat experience, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental 
health professional based upon a post-service examination of 
the veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


B.  Facts and Analysis

In this case, the Veteran contends he has PTSD as a result of 
active service.  Specifically, in his July 2006 VA Form 21-
0781, the Veteran states that in February or March 1968, 
while stationed in Vietnam, he witnessed many civilians shot 
down in a field in Tay Ninh.  Further, on a number of 
occasions in both Tay Ninh and Saigon, he recalled small arms 
fire passing right by his head and shrapnel striking the roof 
when rockets hit the area.  Finally, U.S. artillery was fired 
near the Veteran many times and he was in constant fear.  
Indeed, he contends that he was prescribed Librium during 
service for his anxiety.  

The Board will first consider whether the Veteran has been 
diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).  
  
The STRs do not contain any diagnosis of PTSD or other mental 
disorder, although the Veteran indicated in his June 1970 
separation examination report that he had nervous trouble as 
a result of being in Southeast Asia, and the doctor noted 
there were no complications or sequelae.  The Veteran was 
prescribed Librium in May, July, and December 1969, although 
there is no diagnosis or rationale given for the prescription 
of the medication.  Librium is a trademark name for 
chlordiazepoxide hydrochloride, which is a benzodiazepine 
used as an anti-anxiety agent in the treatment of anxiety 
disorders and for the short-term relief of anxiety symptoms.  
See Dorland's Illustrated Medical Dictionary 351, 1047 (31st 
ed. 2007).  

Following separation from service, Seattle VAMC records show 
that the Veteran was hospitalized from July 1982 to August 
1982 for depression.  He reported that he had experienced 
depressive episodes since his discharge from the Air Force.  
He also reported serving in Vietnam, but not seeing any 
combat.  The discharge note indicated the Veteran's 
depression was in part related to the failure of his 
personality to "work for him."  The Veteran was prescribed 
medication and engaged in individual and group therapy at the 
Seattle VAMC and, later, the Long Beach VAMC through March 
1983.  There was no diagnosis or mention of PTSD in the 
treatment records.  

The first diagnosis of PTSD after separation from service is 
found in a September 2003 letter from Dr. K.N.S., a staff 
psychiatrist at the Long Beach VAMC.  The letter, addressed 
to the Los Angeles RO, states that it is written to provide 
supporting evidence for the diagnosis of PTSD, and that the 
Veteran had been treated in the outpatient psychiatry clinic 
at the VAMC for over 20 years.  The doctor stated the Veteran 
had nightmares about Vietnam and was very easily startled.  
Moreover, he suffered from depression and anxiety.  The 
Veteran believed that if he had not had certain traumatic 
experiences in Vietnam, he would function much better.  Based 
on the Veteran's symptoms, the doctor opined that he met the 
criteria for a diagnosis of PTSD, and that as part of that 
condition he also suffered depression and anxiety.  Even with 
medication and therapy, the Veteran remained moderately and 
sometimes severely affected by PTSD.  

Later that month, the Veteran underwent a psychological 
assessment conducted by a psychologist at the Long Beach 
VAMC.  During the course of the assessment, he was given the 
Combat Exposure Scale and Mississippi PTSD scale to ascertain 
whether PTSD was a problem.  He reported light to moderate 
combat.  His score on the Mississippi Scale was below the 
cut-off score for PTSD.  He reported some symptoms of PTSD on 
the test, such as partial amnesia for events during his time 
in Vietnam, decreased interest in activities, and an 
excessive startle response, but did not, in the opinion of 
the examiner, show sufficient symptoms to meet the DSM-IV 
criteria for a PTSD diagnosis.  Thus, while the psychologist 
diagnosed other mental health disorders, such as obsessive-
compulsive disorder, generalized anxiety disorder, and 
dysthymic disorder, she did not diagnose PTSD.  

Thereafter, treatment notes from the VAMC either left out a 
PTSD diagnosis on the DSM-IV assessment, or listed "rule out 
PTSD."  Moreover, another psychological assessment was 
conducted in March 2005 by a different psychologist at the 
VAMC, and also did not list PTSD as a diagnosis.  The Veteran 
continued to seek mental health treatment at the VAMC through 
September 2007.  

The Board finds that the evidence is in relative equipoise as 
to whether there is a current diagnosis of PTSD, and will 
apply the benefit-of-the-doubt in favor of the Veteran on 
this issue.  Thus, the Board finds, for the purpose of the 
present decision, that the Veteran has a current PTSD 
diagnosis which meets the criteria of 38 C.F.R. § 4.125(a).    

Under the law, the Board must next consider whether the above 
diagnosis of PTSD can be related to service, that is, whether 
there is credible supporting evidence that one or more 
claimed in-service stressors occurred to support a PTSD 
diagnosis.  

Before beginning its analysis regarding the existence of a 
stressor, the Board first notes that, since the first 
diagnosis of PTSD was made more than 30 years after 
separation from service, and there were no manifestations of 
any of the mental health disorders listed in 38 C.F.R. 
§ 3.384 either during service or within one year after 
separation, the presumptive provisions of 38 C.F.R. §§ 3.307, 
3.309(a) as to any psychotic disorder do not apply here.  

The Veteran's DD Form 214 lists his Air Force military 
occupational specialty (MOS) as a radio communication 
equipment repairman, and shows that he received the Republic 
of Vietnam Campaign Medal and Vietnam Service Medal, among 
others.  These medals indicate that the Veteran was in a 
theater of combat operations, but not necessarily that he was 
directly engaged in combat.  The service personnel records 
also show that the Veteran served in Vietnam from March 1968 
to March 1969.  However, there is no indication as to whether 
he engaged in combat with the enemy.  Indeed, the Veteran's 
Chronological Listing of Service indicates that he was 
assigned to the 619th Tactical Control Squadron as a ground 
radio communications specialist during his Vietnam service.  
Thus, the Board finds that the Veteran's personnel records do 
not establish that he was engaged in combat.  As a result, 
his statements as to any in-service stressor(s) cannot be 
accepted without further corroboration through independent 
evidence.  Doran, supra. 

The Joint Services Records Research Center (JSRRC) researched 
the Veteran's claimed stressors and sent a response to the RO 
in July 2008.  In examining the historical documentation of 
the 505th Tactical Control Group (TCG), the higher 
headquarters of the 619th Tactical Control Squadron (TCS), 
they found that the 619th TCS was based at Tan Son Nhut Air 
Base, with Detachment (Det) 1 at Phu Quoc, Det 3 at Can Tho, 
Det 7 at Trang Sup, Det 8 at Ca Mau, Det 9 at Ban Me Thout, 
and Det 11 at Hon Tre Island.  The history states that the 
mission of the 619th TCS was to provide the Commander, 
Seventh Air Force, with an effective electronic ground 
environment through which he could manage the airspace within 
the Saigon sub-sector of the Southeast Asia Air Defense 
Region.  The JSRRC was unable to document a March or April 
1968 attack on Tay Ninh.  However, the records indicated that 
Tay Ninh Air Strip was attacked on May 2, 1968, and Tan Son 
Nhut Air Base was attacked on May 6 and 7, 1968.  No Air 
Force casualties were reported.  

The claims file also contains a May 2006 letter from C.A., 
who indicated he was stationed with the Veteran in Vietnam.  
In his letter, C.A. stated that, while stationed in Vietnam, 
he recalled the basketball court blowing up, and a lot of 
shrapnel and debris falling from the sky.  In addition he 
said that, on the same day, there were over one-hundred 
rockets fired at the Air Force Base.  Thus, the letter 
describes similar experiences to those claimed by the 
Veteran, but does not verify the Veteran's claimed stressors, 
because the described events are undated and have not been 
documented by the JSRRC.  

The Board has high regard for the Veteran's service to our 
Nation in Vietnam.  The Court of Appeals for Veterans Claims 
has held, however, that it is the experiencing of specific 
stressor events, rather than the mere presence in an area in 
which combat might arise, that can constitute valid support 
for a diagnosis of PTSD.  See Wood v. Derwinski, 1 Vet.App. 
190, 193 (1991) (noting that "neither appellant's military 
specialty . . . nor his service records, disclose that the 
nature of his duties exposed him to a more than ordinary 
stressful environment, even given the fact that service in a 
combat zone is stressful in some degree to all who are there, 
whatever their duties and experiences").

In view of the foregoing, although there is a diagnosis of 
PTSD in the record, there is no verified in-service stressor 
to which the disorder can be linked, as required by 38 C.F.R. 
§ 3.304(f).  Therefore the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.



ORDER

Service connection for posttraumatic stress disorder is 
denied.


REMAND

The Board recognizes that the RO fully developed and 
adjudicated the claim which was filed by the Veteran, i.e., 
seeking service connection for PTSD.  That issue has been 
herein denied,on the basis that there are no verified 
stressor events which can support a diagnosis of PTSD under 
the law. 

The Board notes that the Veteran filed a claim for service 
connection for a nervous disorder in September 1970, and the 
claim was denied in an October 1970 rating decision.  He 
filed subsequent requests to reopen the claim for service 
connection for a nervous condition in October 1975, February 
1983, and March 1992, but the requests to reopen were denied 
for lack of new and material evidence. 

Recent judicial caselaw potentially addresses the 
consideration of the Veteran's other symptoms of mental 
abnormality.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
shuld be considered to include claims for service connection 
for all psychiatric disabilities.  See Clemons v. Shinseki, 
23 Vet.App. 1 (2009) (scope of mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).

To assure the Veteran full due process, and because there are 
indications of psychiatric diagnoses other than PTSD in the 
file, the Board concludes that this matter must be remanded 
for consideration of this claim pursuant to the Clemons 
precedent.  We defer to the RO as to whether, on remand, a 
medical examination is required in order to reconcile the 
various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim as to 
a mental disorder other than PTSD, in 
light of the holding in Clemons v. 
Shinseki, supra.

2.  After the above action has been 
completed, the Veteran's claim should be 
readjudicated.  If, upon readjudication, 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC.  An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


